DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5, 7, 10, 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 5, prior art does not disclose or suggest: “wherein the item of information about the event is transmitted from the measurement point, via at least one further measurement point, to the control device, wherein the measurement point, the at least one further measurement point and the control device are connected to one another via lines via which the item of information is transmitted, and wherein determining the time delay comprises determining a run time of the lines and a processing time of the at least one measurement point in order to detect the item of information at the respective measurement point and to pass on said item of information” in combination with all the limitations of claim 5.
Claims 7, 12-14 are dependent on claim 5 and are therefore also allowed.
Regarding claim 10, prior art does not disclose or suggest: “wherein the item of information about the event is transmitted from the respective measurement point, via at least one further measurement point, to the control device, wherein the respective measurement point, the at least one further measurement point and the control device are connected to one another via lines via which the item of information is transmitted, and wherein determining the time delay comprises determining a run time of the lines and a processing time of the at least one . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/FEBA POTHEN/Examiner, Art Unit 2868                                                                                                                                                                                                        

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        11/20/2021